‘ Case: 1:19-cv-00462-DAP Doc #:1 Filed: 03/01/19 1 of 12. PagelD #: 1

 

 

FORM TO BE USED BY A PRISONER IN
FILING A CIVIL RIGHTS COMPLAINT

 

 

 

 

 

RAE TS

aytd MORE - | Phy
duld TIAN ri

< ry
i) de ve

INTHE UNITED STATES DISTRICT COURT
TRICT OF OH FOR THE

ng
VEL AND

ie

NORTHERN DISTRICT OF OHIO

 
   
 
 
 
 
 
 
 
   

W.D. . Henton

 

 

(Enter above the full name of the plaintiff in this action)

V5, :
(ODRG )Ohio Department of Rehabilitationg
and Correction
' 770 W. Broad St.
C/O Chief Counsel

Columbus, Ohio: 43222

 

 

 

  

(Enter above the fall name © of the aU in this action

L. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts involved in
this action or otherwise relating to your imprisonment? YES L] No

B, If your answer to A is yes, describe the lawsuit in the space below, (If there is Tore than one
lawsuit, describe the additional lawsuits on another piece of paper, using the same outline).

1. Parties to this previous lawsuit

Plaintiffs

 

 

Defendants

 

2. Court (if federal court, name the district; if state court, name the county)

e

 

 

3. Docket Number

4, Name of judge to whom case was assigned__

 
 

« Case: 1:19-cv-00462-DAP Doc #: 1 Filed: 03/01/19 2 of 12. PagelD #: 2

2°

5. Disposition (for example: Was the case dismissed? Was it appealed? Is it still pending?)

 

 

6. Approximate: date of filing lawsuit

 

7, Approximate date of disposition
Tr. Place of Present Confinement (ODRC) Belmont Correction Institution

A. Is there a prisoner grievance procedure in this institution? YES kl no

~B. Did you present the facts relating to your complaint in the state prisoner ‘grievance procedure?
yes] wo lL]
C. If your answer is YES,

1. What steps did you take? Kite to the Inmate Health Services concerning

illness ,hurt,injury,and pain. During the procedure alterted the IHS

 

 

Physicians forms were in my after sentencing file transferred to ODRC.

9. What was the result?__Denial of the orders for Physicians care.

 

 

 

D. If your answer is NO, explain why not

 

_E. If there is no prison grievance procedure in the institution, did you complain to prison
authorities?

yes[] wo UL)

FP, If your answer is YES,

 

1. What steps did you take?

 

3. What was the result?

 

 
eof + Case: 1:19-cv-00462-DAP Doc #: 1 Filed: 03/01/19 3 of 12. PagelD #: 3

TH. Parties oo me .

(In item A below, place your name in the first blank and place your present address in the second
blank. Do fhe same for additional plaintiffs, if any).

A. Name of the Plaintiff W.D. Henton

Address . P-O. Box 540, St. Claiwsville, Ohio 43950

 

(fn item B below, place the full name of the defendant in the first blank, his or her official position
in the second blank, and his or her place of employment in the third blank.. Use item C for the
names, positions and places of employment of any additional defendants).

 

B. Defendant (ODRC) Ohio Department of Rehabilitation and

and Correction. . .
C/O Chief Counsel at

is employed as

 

C. Additional Defendants N/A

 

FY. Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Include also the names of other persons involved, dates and places, Do not give any legal arguments
or cite any cases or statutes, [f you intend to allege a number of related claims, number and set"
forth each, claim in a separated paragraph. Use as much space as you need, (Attach extra sheet(s)

if necessary). : |

Ohio Department of Rehabilitation and Corrections denial of treatment

 

‘by Physicians orders for medication, theraphy,and counseling ‘for injuries sustained prior

 

sentence and incarceration under the care of the Ohio Department of Rehabilitation and

 

 

Correction. wurt,injury,harm, and pain were and are.continuéd without use of .the orders

 

to correct and abate the hurt,injury,harm, and pain. The claim is documented medical

 

need was ignored by the personeil of BeCl Medical IHS. (1) Mandated treatment bya

 

physician(2) obviously noted by a lay person(3) Causes pain (4)affects Plaintiff dafly -

Tike; ant (5) may-have-caused hadicap~or-permanent loss in mobility of limbs.

 

 
« Case: 1:19-cv-00462-DAP Doc #: 1 Filed: 03/01/19 4 of 12. PagelD #: 4°

~4 -

(Statement of Claim Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ws » Case: 1:19-cv-00462-DAP Doc #: 1 Filed: 03/01/19 5 of 12. PageID#:5

Vv, Retief

(State briefly exactly what you want the court to do for you.. Make no legal arguments. . Cite no
cases or statutes).

Plaintiff request the court to issue order of :Medication,treatment, and theraphy

 

counseling for physical injury,hurt,harm,and pain with a one point eight million

 

dollars compensation settlement as the Ohio Department of Rehabilitation has a

 

self care program and Plaintiff may hire Plaintiff ‘Doctors and Nurses to take

 

care of Plaintiff during the Plaintiff incarceration and after incarceration. Plaintiff

 

will use interest from the settlement to maintain constant medication and care needed

 

to sustain a daily life as normacy of daily life is lost by prolonging treatment of

 

physical injuries ,hurt,harm, and pain.

 

 

 

Signed this {tary of Tel Cnc. ay wy ( 7 .

 

I declare under penalty of perjury that the foregoing is true and correct.

2¢UL19 WD. nly

' Mate) (Signature of Plaintiff}
me \ Neca tunenee nae Aan of ley Gore, 20m
ee y > Notary Public, State of Ohio
J My Com anisciun Expires VWV
fre

(29 ape.

 

c’\wptest\complaint. prisoner
revised November 1997

 
 

Case: 1:19-cv-00462-DAP Doc #: 1 Filed: 03/01/19 6 of 12.

United States District Court
Northern District of Ohio
Ashtabula County, Ohio

Eastern Division

W.D. Hentony) sintiff,
vs.

Ohio Depatment of Rehabilitation

and Correction 770 W. Broad St.

Columbus, Ohio 43222 Attn. Chief

Counsel. Case No.:
Defendant. Judge:

Magistrate Judge:

Affidavit of Prior actions

I, W.D. Henton, being duly sworn, depose and say that I am the Plaintiffiinilthe
above-entitled case. I swear or state of truth the prior actions are proper in

the accords of the procedure for Givil Procedures of the Federal exhaustion of

remedy process and procedure.

Ashtabula County Sheriff's Department Physicians Orders/Progress Notes 8/15/13.
Court Judgment Entry Case No.:1:17-cv-01465. s/Jeffrey J. Helmick United States

District Judge,''Henton challeges the medical care he is receiving in prison, and

PagelD #: 6

complains he was denied transferto institute which can provide the

' eas * '
neccessary care. These claims concern conditions of confinement, not Henton s.

Consequently, he cannot bring them in habeas corpus petition." 09/25/18.

 

 
Case: 1:19-cv-00462-DAP Doc #: 1 Filed: 03/01/19 7 of 12. PagelD #: 7

Subscribed and Sworn to before me this day of »2019.
U.S. District Court Judge Jeffrey J. Helmick Judgment discussion 1:1/-cv-01465

let the applicant affidavit be accepted as truth with attachments of Medical Care.

 

District Judge

 

 

 
 

Case: 1:19-cv-00462-DAP Doc #: 1 Filed: 03/01/19 8 of 12. PagelD #: 8

United States District Court
Nerthern District of Ohio
Ashtabula County, Ohio

Eastern Division

W.D. Henton
Plaintiff,
VS.
Ohio Department of Rehabilitation
and Correction 770 W. Broad St.
Counsel, Columbus, Ohio 43222 Case No.:
Defendant. Judge:

Magistrate Judge:

Claims Subject to grievance system
I, W.D. Henton, being duly sworn, depose and say that I am the Plaintiff in the
above-entitled case. I swear or state of truth the prior actions are proper in
the accords of the procedure for Civil Procedures of Federal exhaustion of
remedy process and procedure.
‘he records of the complaint of the Nurse Sick Call are not available to the
Plaintiff but maybe transferred to the Court under provisions to state by the
grievance procedure of denial of treatment to Plaintiff with Physicians Orders

demanding treatment after sentencing and the accident that cause the injury to

the Plaintiff. 07-ORD-11(D)(4)(£).

Subscribed and Sworn to before me this day of 52019.

let the applicant affidanit be accepted as truth with attachment of Medical Care.

 

District Judge

 
Case: 1:19-cv-00462-DAP Doc #: 1 Filed: 03/01/19 9 of 12. PagelD #: 9
Case: 1:17-cv-01465-JJH Doc #:5 Filed: 09/25/18 3 of 3. PagelD #: 22

Henton challenges the medical care he is receiving in prison, and complains he was denied
transfer to an institution which can provide the necessary care. These claims concern conditions of
confinement, not Henton’s conviction or sentence. Consequently, he cannot bring them in a habeas
petition.

CONCLUSION
For the foregoing reasons, Henton’s Motion to Proceed In Forma Panperis (Doc. No. 2) is
granted, the Petition for a Writ of Habeas Corpus is denied and this action is dismissed pursuant to
Rule 4 of the Rules Governing Section 2254 Cases. Further, I certify, pursuant to 28 U.S.C. §
1915(a)(3), that an appeal from this decision could not be taken in good faith, and that there is no
basis upon which to issue a cettificate of appealability. 28 U.S.C. § 2253; Fed.R.App.P. 22(b).

So Ordeted.

s/ Jeffrey |. Helmick
United States District Judge

 
Case: 1:19-cv-00462-DAP Doc #:1 Filed: 03/01/19 10 of 12. PagelD #: 10

Ashtabula County Sheriff's Department
25 West Jefferson Street
Jefferson, OH 44047
440-576-0055

PHYSICIANS ORDERS/PROGRESS NOTES

 

 

 

 

 

Name_/fenton. Wid. pop LFA
S/15/13 fe Y 13 I-79
Wr LOS
UBT
& 31%

 

[2 Ole boler hip us of |
pp oe lf hudlei - semerond rdecrted y arin J hike 5) sevrley Shan Ste rf» eh-
7 y 7 7 o 7
We pryflens 4 .

f _ Aha th
\. Autliamas : S By wrxwl > 7 MOD

 

190 [70_ PL

 

AAlsfix Pp PV ut (77 he

 

_f~
— SD)
|

(Ue So Sei fo BF
tp >, blew (em x ( wrth:
(D5 loshin. anf C2 phew Dl (foNouds

 

 

 

 

 

L. Mer (=> (2 haAn2 © Cnusdat D Leh

(22. Pate: hatudlire + 5g (Q_fals__flunes Q%eD
ee Th the, Duh 42 hueg Tah We Ady 52a, 4 Be
pe ell “Wedd hed DIS

— AE) lhe Ley

BGM PD ltr wiunhe CP pi ad

, Ab DO Jute. fey Lh lu, ths 2p adds
Ql Di = wyya TAB LBAD Ll

Liubehe hehe x hg —Clabl le gfengo

 

 
Case: 1:19-cv-00462-DAP Doc #:1 Filed: 03/01/19 11 of 12. PagelD #: 11

Ashtabula County Sheriff's Department
295 West Jefferson Street
Jefferson, OH 44047
440-576-0055

PHYSICIANS ORDERS /PROGRESS NOTES
Name Lkenter WD DOB Ka2/S8

U3 Crm, dolind io Mt bach janl sa cyo Ded en

 

 

B-fes be de jdel wwrerbe tne fp Pry Stele bevy &.
SEES | ble pra sf idee by Leg -
Ib Gd tne, 6 ACU NS AN. biel

4 Lib a shel or nettodint, yp mects btcar te POM Mey yoyo

 

49. filed Le st fete No cass ay fd bey (Per Nur gerte Corker benilr oe
URLS Oke p bbrtesee cerbagh)
Py calle bette Pd leg
Monterder bach guctle t
Led lates Strung theta t &
| r5LE ah vague’ ~f

A § big ve fu

 

f. Spats a b/g tity TH y yet
fi Fem
|
|

 

otal. wig Merve ps he 1 Mite Pl ptod + Milrysuasre
6p lao! Pests Ing a Ay ©
72 pune “seaden t+] OC UL + 5ho/ ¢
Olu) Leavs ky wre pun a oo sues I chad &.
o.flech wolke fasts. LL ley.
wortordortobk. " YALE Yer /
Chk od dyide ¥
S dial’ wy
Abb
Pe ete. $0 yg 2

Wy peice tl oo 55 ny (31 2 ¥ 20
Y SS
 

Case: 1:19-cv-00462-DAP Doc #: 1 Filed: 03/01/19 12 of 12. PagelD #: 12

N@opost*" .
02/15/2015 FIRST-CLASS pai,
W.D. Henton #A651-180 [

P.O. Box 540
St. Clarisville, Ohio 43950

 

 

Office of the Cla.

United States Dis .rict Court

Northern District of Ohio

Carl B. Stokes United States Court House
801 West Superior Avenue

Cleveland, Ohio 44172-1230

 

 
